UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 02-2057



MUSTAFA H. SA’ID,

                                              Plaintiff - Appellant,

            versus


BEST BUY,

                                               Defendant - Appellee,
            and


FAIRFAX COUNTY GOVERNMENT CENTER, ET AL;
COUNTY OF FAIRFAX POLICE DEPARTMENT, ET AL; D.
A. CROOKE, Sergeant, Individually; J. THOMAS
MANGER, Colonel, Individually; ERIC HANTE,
Officer, Individually; BRIAN J. MCANDREW,
Lieutenant, Individually; LEON G. WILLIAMS,
Major, Individually; THOMAS RYAN, Captain,
Individually;   ARTHUR    J.   HURLOCK,   JR.,
Individually; THOMAS E. TYMAN, Individually;
CHARLES K. PETERS, Captain, Individually;
WILLIAMS    AUDREY     M.    SLYMAN,    Major,
Individually; COMMONWEALTH OF VIRGINIA, ET AL,
Workers Compensation Commissioners; SUSAN A.
CUMMINS, Individually,

                                                            Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-01-677-A)


Submitted:    November 21, 2002          Decided:     December 16, 2002
Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mustafa H. Sa’id, Appellant Pro Se.    John David Griffin, Beth
McNally Coyne, FOWLER, GRIFFIN, COYNE & COYNE, P.C., Winchester,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Mustafa H. Sa’id appeals the district court’s order denying

his motion for “disposition of claim/judgment based on jurisdiction

amount to be paid to the plaintiff by the defendant’s.”              We have

reviewed the record and find no reversible error.          Accordingly, we

deny Best Buy’s motion for sanctions and affirm on the reasoning of

the district court.      See Sa’id v. Best Buy, No. CA-01-677-A (E.D.

Va. Aug. 22, 2002).          We dispense with oral argument because the

facts   and   legal    contentions    are   adequately   presented    in   the

materials     before   the    court   and   argument   would   not   aid   the

decisional process.



                                                                     AFFIRMED


                                       2